Exhibit 10.1

Press Release

November 22, 2010

Mountain 1st Bank & Trust Company to Close Two Branches

to Improve Operating Efficiency

HENDERSONVILLE, NC: 1st Financial Services Corporation (OTC Bulletin Board:
FFIS), the parent company of Mountain 1st Bank and Trust announced today it will
close its Arden and Lake Lure branches, effective February 28, 2011. Letters to
the customers of each of those offices will be mailed out early this week. In
both cases, the only change customers will experience is a new location. All
their accounts will remain open and they will not have to take any action.

Likewise, the company will also eliminate several non-branch positions within
the bank. The decision to close the two branches and reduce the workforce was
difficult. However, in light of where we are in the current economic cycle, we
believe we can continue to provide the highest level of service our customers
have come to expect from Mountain 1st Bank, while at the same time improve our
operating efficiency by reducing costs. To assist affected associates, we have
instituted a bank-wide hiring freeze and these associates will be able to apply
for any internal position for which they meet the position qualifications.

As we continue to navigate in a very difficult economy, the board of directors
and management team continues to look at all options to improve the performance
of Mountain 1st Bank. Michael Mayer, CEO of Mountain 1st stated, “While we
cannot control the local economy, especially the performance of our real estate
markets, we can work very hard to make sure we always provide the best service
to our customers in the most efficient and cost effective manner possible”.

Please refer any comments or questions to Holly Schreiber, CFO, at 828-697-3106.